ELECTRONIC RECORD
                                                                            I0SH4

COA#       06-13-00054-CR                        OFFENSE:        19.03


           Jennifer Jill Whitehead v. The
STYLE:     State of Texas                        COUNTY:         Anderson

COA DISPOSITION:       Affirmed                  TRIAL COURT:    3rd District Court


DATE: 06/19/14                    Publish: YES   TC CASE #:      30256




                        IN THE COURT OF CRIMINAL APPEALS


         Jennifer Jill Whitehead v. The State
STYLE:   of Texas                                    CCA#             \0%\mtH                9
     APP&llAnt**;                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         fcr/^5^                                     JUDGE:

DATE:     h/f?J&fo/$&Z £C Ztitf                      SIGNED:                          PC:

JUDGE:       fa U^tJ^                                 PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD